                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


 KENAN ALLEN                                                                CIVIL ACTION

 VERSUS                                                                         NO. 18-8464

 DARREL VANNOY                                                             SECTION: “S”(3)



                                          ORDER

       The Court, having considered the petition, the record, the applicable law and the Report

and Recommendation of the United States Magistrate Judge, and the objection to the Magistrate

Judge’s Report and Recommendation, hereby approves the Report and Recommendation of the

United States Magistrate Judge and adopts it as its own opinion. Accordingly,

       IT IS ORDERED that the federal application for habeas corpus relief filed by Kenan

Allen is DISMISSED WITH PREJUDICE.

       May 9, 2019


                                            __________________________________________
                                            UNITED STATES DISTRICT JUDGE
